This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37037

 5 CRYSTAL GOINS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennet J. Baur, Chief Public Defender
13 William A. O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant Crystal Goins appeals her conviction for driving while under the

19 influence of liquor and/or drugs. In this Court’s notice of proposed disposition, we
 1 proposed to summarily affirm. Defendant filed a memorandum in opposition, which

 2 we have duly considered. Remaining unpersuaded, we affirm.

 3   {2}   Defendant continues to argue that officers lacked reasonable suspicion to

 4 conduct an investigatory stop of her at Allsup’s following two 911 telephone calls.

 5 [See generally MIO; see also DS 3-4] However, Defendant has not presented any new

 6 facts, authority, or argument to persuade this Court that our notice of proposed

 7 disposition was incorrect. [See generally MIO] See Hennessy v. Duryea,

 8 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly

 9 held that, in summary calendar cases, the burden is on the party opposing the proposed

10 disposition to clearly point out errors in fact or law.”); State v. Mondragon,

11 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that a party responding

12 to a summary calendar notice must come forward and specifically point out errors of

13 law and fact, and the repetition of earlier arguments does not fulfill this requirement),

14 superseded by statute on other grounds as stated in State v. Harris, 2013-NMCA-031,

15 ¶ 3, 297 P.3d 374.

16   {3}   Accordingly, for the reasons stated in our notice of proposed disposition and

17 herein, we affirm Defendant’s conviction.

18   {4}   IT IS SO ORDERED.


19                                          ___________________________________


                                               2
1                               LINDA M. VANZI, Chief Judge




2 WE CONCUR:



3 _______________________________
4 J. MILES HANISEE, Judge



5 _______________________________
6 EMIL J. KIEHNE, Judge




                                    3